HARALSON, J.
The evidence discloses an agreement 'between the plaintiff and one Bartley Harris, a slave Avho. belonged- to her prior to and during the civil war, and of whose estate the defendant, who is sued individually, was the administrator; under which agreement said Bartley Harris, who had no interest, was to put in a claim, — ¡the war having ended,- — against the Government -of the United States, for corn which belonged to the plaintiff, and was taken away and destroyed by the Federal forces during the war. The agreement as shown was, that said Bartley should make the claim in his own name, and if anything was gotten on it, it was to be equally divided between said Bart-ley and plaintiff, each to receive half of -what was realized. _ The claim, under this agreement, made by said Bartley was for $1,020, represented by attorneys, who successfully prosecuted it, and the same was paid to them in full, one-half of which they -retained as fees, paying the other half,- — $510,—to defendant, -as admim istrator of said Bartley, who died before the claim was allowed and paid.
No claim, was made by the plaintiff and her husband, because, as she testified, “We thought it would be a hindrance to Bartley in getting it. They [the Federal authorities] were so much more in favor of the darkies than they were of the wMte people.” These facts show that the claim as made was fictitious, a fraud on the government, •which necessitated in the prosecution of the same, false statements, if not oaths, at least on the *313part of the 'claimant. In Tool Company v. Norris, 2 Wall. (U. S.) 45, it was said: “All agreements for pecuniary consideration'to control the business operations of the Government, or the regular administration of justice, or the appointments to public office,- or the ordinary course of legislation, are void as against public-policy, without reference to the question, whether improper means are contemplated or used in their execution. The law looks to the general tendency of such agreements; and it closes the door to temptations, by refusing them recognition in any of the courts of the country.”
d'he true test “by which to ascertain whether a contract, assailed is illegal, is capable of enforcement, is, whether the plaintiff requires the aid of the illegal transaction to support- his case.”—Yarborough v. Avant, 66 Ala. 526; Planters’ Bank v. Union Bank, 16 Wall. 483, 499, 500. Without the aid of this illegal contract, the plaintiff has no right or title whatever to the money paid by the government to the defendant. Had 'she stopped, short of the proof of this agreement, no case whatever could have been made in her behalf.
The case of Gipson v. Knard, 96 Ala. 419, is plainly distinguishable from this case. There the plaintiff and defendant were joint owners of a lottery ticket which drew a prize. The entire sum was collected by defendant, who refused to pay the plaintiff his share. It was -made very clear in the opinion in that ease, that the statute against lotteries was not directed against the purchase or ownership of lottery tickets, and that in the purchase and ownership of a ticket on joint account, the parties had not violated the statute against ’setting up or carrying on a lottery, or selling or disposing of lottery tickets. But lien, the parties were each guilty of entering into a contract, violative of public policy. Nor does the principle asserted in the case last referred to, — that a third person who has received money for the use of another, cannot withhold and appropriate it to his own irse on the ground that it arose out of an illegal transaction,— apply in this -case. This principle has application when a third party receives money in some sort of fiduciary capacity to be held for and paid over to another, it be*314ing immaterial whether the party who thus, paid the money, was legally bound to do so or not. It is enough, if the party'- receiving the money has gotten possession of it under a trust; and in order for its recovery by the party for whose use and benefit it was paid, it is only necessary to show that the money was received for and on account of the plaintiff. The illegal contract which induced the payment for and on account of another, if such was the case, is not necessary in aid of a recovery. In this case, the government which paid the money was not a party to the illegal .contract, but the party against whom its illegal character was directed. The defendant received the funds, not as a third party, for and on account of the plaintiff, but solely' because of his representative capacity to said Bartley Harris, the other party to the illegal contract, and as assets of his estate. Were said Harris the defendant in this action, the invalidity of the contract would prevent a recovery against him. The defendant, sitting in his place and holding the money as assets of his estate, is entitled, as a matter of course,- to the same defense. These views result in an affirmance of the judgment, without reference to other questions raised and discussed.
Affirmed.